DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, 16-18 filed on 08/05/2020 and 11/02/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 13, which is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagami et al. (US 5,323,233), filed on 08/05/2020 and 11/02/2020 has been fully considered but they are not persuasive. 
The Applicant fails to specifically point out the error in the rejection of claim 13 as anticipated by Yamagami et al.; therefore, the rejection of claim 13 as anticipated by Yamagami et al. is maintained.

Claim Objections
Claims 1, 3-13, 16-18 are objected to because of the following informalities: 
Claim 1 (line 3), “image data” should be changed to --the image data--.
Claim 13 (lines 7-9), claim 16 (lines 7-9), “wherein ‘T1’ corresponds to a first type narrowband filter element, ‘w’ corresponds to a wideband filter, ‘T2’ corresponds to a second type narrowband filter element, and ‘T3’ corresponds to a third type narrowband filter element” should be changed to 

Claim 10 (line 1), claim 12 (line 1), “the filter array” should be changed to --the associated filter array--.
Claims 3-12, 16-18 are objected as being dependent from claim 1.
Claim 11 is objected as being dependent from claim 10.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 12, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
one narrowband filter element value for each pixel of image sensor.”

Claim 9 amended with limitation “one wideband filter element value for each pixel of image sensor,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, Figures 2, 4-9 discloses the image sensor 12 includes a color filter array placed in front of the image sensor 12, the color filter array having combination of narrowband filter elements (e.g., RGB) and wideband filter elements (e.g., W), that means the image sensor comprises a first group of pixels corresponds to narrowband filter elements (e.g., RGB), and a second group of pixels corresponds to wideband filter elements (e.g., W). The specification fails to describe the support for limitation “one wideband filter element value for each pixel of image sensor.”

Claims 8-9, 12, 17-18 are rejected as being dependent from claim 7.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 12, 16-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (line 10) recites limitation “each pixel” in “each pixel of the image sensor;” it is not known that limitation “each pixel” as recited in claim 1 (line 10) is the same or different from limitation “each pixel” as recited in claim 1 (line 5).
Claim 1 (line 10) recites limitation “each wideband filter element value;” it is not known that limitation “each wideband filter element value” as recited in claim 1 (line 10) is the same or different from limitation “a wideband filter element value” as recited in claim 1 (line 9).
Claim 1 (line 11) recites limitation “a pixel” in “a pixel of the image sensor;” it is not known that limitation “a pixel” as recited in claim 1 (line 11) is the same or different from limitation “each pixel” as recited in claim 1 (line 10)  limitation “each pixel” as recited in claim 1 (line 5).
Claim 3 (line 2) recites limitation “the wideband filter element value;” it is not known that limitation “the wideband filter element value” as recited in claim 3 (line 2) refers to limitation “a wideband filter element value” as recited in claim 1 (line 9) or limitation “each wideband filter element value” as recited in claim 1 (line 10).
Claim 3 (line 2) recites limitation “a pixel;” it is not known that limitation “a pixel” as recited in claim 3 (line 2) is the same or different from limitation “a pixel” as recited in claim 1 (line 11) or limitation “each pixel” as recited in claim 1 (line 10) or limitation “each pixel” as recited in claim 1 (line 5).


Claims 3-6, 7-12, 16-18 are rejected as being dependent from claim 1.
Claims 4-6 are rejected as being dependent from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagami et al. (US 5,323,233).
Regarding claim 13, Yamagami et al. discloses a filter array (color filter, figure 8) for an imaging sensor (CCD 1, figures 4, 7), comprising a two-dimensional array of filter elements (color filter, column 5, line 65 – column 6, line 60, figure 8) including one or more repeating unit cells, each repeating unit cell comprising the following filter elements:
.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, JR. et al. (US 2010/0302423).
Regarding claim 13, Adams, JR. et al. discloses a filter array (color filter array (CFA), figure 13B) for an imaging sensor (image sensor 20, figure 1), comprising a two-dimensional array of filter elements (color filter array (CFA), paragraph [0007], figure 13B) including one or more repeating unit cells, each repeating unit cell comprising the following filter elements:
T1wT2wT3w, wT1wT2wT3, T2wT3wT1w, wT2wT3wT1, T3wT1wT2w, and wT3wT1wT2, wherein ‘T1’ corresponds to a first type narrowband filter element, ‘w’ corresponds to a wideband filter, ‘T2’ corresponds to a second type narrowband filter element, and ‘T3’ corresponds to a third type narrowband filter element (Note that R, G and B color filter portions corresponds to first, second and third type of narrowband filter element, P filter portions corresponds to wideband filter, color filter array (CFA), paragraphs [0003]-[0007], figure 13B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2010/0141812) in view of Lukac (US 2018/0040104).
Regarding claim 1, Hirota discloses a method for processing image data in a camera (), comprising:
receiving light and generating image data in a camera (imaging apparatus 100, figure 68, paragraphs [0332]-[0336]) using an image sensor (image pickup device 102, figure 68, paragraphs [0332]-[0336]) having an associated filter array (color filter array, figures 4-11, 68, paragraphs [0332]-[0336]), said image sensor including an array of pixels (pixel array unit 12, figure 1, paragraphs [0095]-[0097], [0332]-[0336]), each of which corresponds to a filter element in the filter array, so that each pixel has a spectral response at least partly defined by a corresponding filter element, the filter array including a pattern of wideband filter elements (W filters, figures 4-11) and at least two types of  narrowband filter elements (Blue, Green, Red filers, figures 4-11).
Hirota fails to disclose generating a luminance image comprising a wideband filter element value that is calculated for each pixel of the image sensor, each wideband filter element value being respective wideband filter element or to a respective narrowband filter element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Hirota by the teaching of Lukac in order to consider the luminance image as a “reference image” that is used to guide the restoration processes, paragraph [0009].

Regarding claim 3, Lukac discloses wherein a wideband filter element value is calculated by applying a filter kernel to a pixel of the image sensor (paragraph [0011]).

Regarding claim 4, Lukac discloses wherein the filter kernel calculates a wideband filter element value for a pixel by combining pixels corresponding to wideband filter elements that are diagonally adjacent to the pixel (paragraph [0011]).

Regarding claim 5, Lukac discloses wherein a different filter kernel is applied to a pixel depending on whether the pixel corresponds to a wideband filter element or to a narrowband filter element (paragraph [0011]).

Regarding claim 10, Lukac discloses wherein the filter array includes three types of narrowband filter elements (see figure 1A).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2010/0141812) in view of Lukac (US 2018/0040104) further in view of Nayar et al. (US 2005/0099504).
Regarding claim 6, Hirota and Lukac fail to disclose wherein the filter kernel is, or approximates, a 2-dimensional Gaussian type filter.
However, Nayar et al. discloses a two dimensional Gaussian kernel 3300 (figure 33, paragraph [0126]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Hirota and Lukac by the teaching of Nayar et al. in order to perform an interpolation process which computes an interpolated value from two dimensional uniform grid data (paragraph [0126]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2010/0141812) in view of Lukac (US 2018/0040104) further in view of Yamagami et al. (US 5,323,233).
Regarding claim 16, Hirota and Lukac fail to disclose wherein the associated filter array comprises a two-dimensional array of filter elements including one or more repeating unit cells, each repeating unit cell comprising the following filter elements:
T1wT2wT3w, wT1wT2wT3, T2wT3wT1w, wT2wT3wT1, T3wT1wT2w, and wT3wT1wT2, wherein ‘T1’ corresponds to a first type narrowband filter element, ‘w’ corresponds to a wideband filter, ‘T2’ corresponds to a second type narrowband filter element, and ‘T3’ corresponds to a third type narrowband filter element.

T1wT2wT3w, wT1wT2wT3, T2wT3wT1w, wT2wT3wT1, T3wT1wT2w, and wT3wT1wT2, wherein ‘T1’ corresponds to a first type narrowband filter element, ‘w’ corresponds to a wideband filter, ‘T2’ corresponds to a second type narrowband filter element, and ‘T3’ corresponds to a third type narrowband filter element (Note that R, G and B color filter portions, as disclosed in Yamagami et al., corresponds to first, second and third type of narrowband filter element, Y filter portions corresponds to wideband filter, column 5, line 65 – column 6, line 60, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Hirota and Lukac by the teaching of Yamagami et al. in order to provide an image pickup apparatus having a high quality image without many false signals (column 1, lines 53-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/28/2021